      Case: 1:19-cr-00132-SL Doc #: 3 Filed: 03/14/19 1 of 1. PageID #: 8

                       UNITED STATES DISTRICT COURT
                        FOR THE Northern District of Ohio
                      Carl B. Stokes United States Court House

UNITED STATES OF AMERICA
                                      Plaintiff,
v.                                                  Case No.: 1:19−cr−00132−SL
                                                    Judge Sara Lioi
Hargis Hall
                                      Defendant.



                              SCHEDULING NOTICE



PLEASE TAKE NOTICE OF THE FOLLOWING:
       Notice of Hearing as to defendant Hargis Hall; an initial appearance and
arraignment are scheduled for 3/29/2019 at 2:00 PM in Courtroom 242 in Youngstown,
Ohio before Magistrate Judge George J. Limbert. (S,AA)


PLACE
Thomas D. Lambros
United States Courthouse & Federal Building
125 Market Street
Youngstown, OH
44503
March 14, 2019


                                                                Sandy Opacich, Clerk
                                                    Anita Ann Schenker, Deputy Clerk
